Citation Nr: 1145395	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-32 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1967 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, granting service connection for PTSD and assigning a disability evaluation of 30 percent, effective as of August 1, 2006.  

The Veteran was also denied entitlement to TDIU benefits in a March 2010 rating decision.  While an appeal of this decision has not been perfected, the Board nonetheless has jurisdiction over this issue.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of an increased rating claim.  As such, the issue of entitlement to TDIU benefits is also before the Board.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida in April 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran contends that he is entitled to an initial disability evaluation in excess of 30 percent for PTSD.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that the Veteran has never been afforded a VA examination to determine the severity and nature of the symptomatology associated with his PTSD.  However, he has provided VA with numerous statements indicating that he believes he does in fact suffer from symptomatology that is more consistent with a higher disability rating.  To deny his claim without providing an examination would be unjust.  

In addition to seeking a higher disability evaluation, the Veteran contends that he is entitled to TDIU benefits.  Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Presently, the Veteran is service-connected for PTSD, rated as 30 percent disabling.  As such, he does not presently meet the percentage requirements laid out in 38 C.F.R. § 3.340.  

However, if the Veteran's PTSD is in fact found to be more than 30 percent disabling upon completion of this remand, then he may meet the percentage requirements laid out in 38 C.F.R. §3.340.  As such, the claim of entitlement to TDIU benefits is inextricably intertwined with the issue of entitlement to a higher initial disability evaluation for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on the issue of entitlement to TDIU benefits until after the mandates of the Remand have been completed.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination before an appropriate specialist to determine the current level of severity of his service-connected PTSD.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review.  The examiner should perform a complete psychiatric evaluation and describe in detail the nature and severity of all symptomatology associated with the Veteran's PTSD.  The examiner should also discuss the Veteran's level of occupational and social impairment, and, offer an opinion as to whether the Veteran's PTSD leaves him unable to secure or follow a substantially gainful occupation.  

A complete rationale must be provided for all opinions offered and the lay statements provided by the Veteran in support of his claim must also be discussed and considered.  

2.  The AMC should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


